Title: To George Washington from Robert Morris, 28 January 1783
From: Morris, Robert
To: Washington, George


                        
                            Sir
                            Office of Finance 28th Jany 1783
                        
                        I have received your Excellency’s favor of the twenty second Instant and in Consequence do myself the Honor
                            to enclose (in Notes) one thousand Dollars for which I am to pray that you will be so kind as to transmit me Colo. Varicks
                            Receipt in the usual form. I am Sir with Esteem & Respect your Excellency’s most Obedient & humble Servant
                        
                            Robt Morris
                        
                    